Citation Nr: 1635193	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gout of both hands.  

4.  Entitlement to a rating in excess of 20 percent for hypertension.

5.  Entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis prior to January 19, 2016, and in excess of 20 percent thereafter.  

6.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to April 1993.

This matter came to the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 decision, the Board granted a 10 percent rating for a lumbar strain with levoscoliosis prior to May 4, 2009; and a 100 percent rating for hypertensive heart disease for the period from February 14, 2008, to March 10, 2009.  In addition, the Board denied entitlement to a compensable rating for right ear hearing loss; a rating in excess of 10 percent for tinnitus; a rating in excess of 10 percent for lumbar strain with levoscoliosis from May 4, 2009; a rating in excess of 10 percent for costochondritis; a rating in excess of 60 percent for hypertensive heart disease for the period from March 11, 2009, to August 25, 2009; and a rating in excess of 30 percent for hypertensive heart disease from August 26, 2009.  

The Board remanded the remaining issues then on appeal -- entitlement to service connection for a cervical spine disorder, a gastrointestinal disorder, and posttraumatic stress disorder (PTSD); the issues of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for sleep apnea, left and right hand gout, and disabilities of the right and left lower extremities, to include the knees and feet; and the issue of entitlement to a rating in excess of 20 percent for hypertension -- for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the Agency of Original Jurisdiction (AOJ) is necessary).  The Board also remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) for additional evidentiary development.  Finally, the Board referred additional issues to the RO for appropriate action, including the issue of entitlement to service connection for left ear hearing loss.  

Pursuant to the Board's October 2013 remand directives, the RO issued a Statement of the Case addressing the issues of entitlement to service connection for sleep apnea, PTSD, and right and left lower extremity disabilities, to include the knees and feet.  The appellant perfected a timely appeal with respect to these issues in May 2015.  It is unclear why the RO did not include the remaining issues delineated above in the Statement of the Case.  

Moreover, while the matter was in remand status, in a January 2015 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned an initial 10 percent disability rating for each lower extremity, effective March 19, 1994, constituting a complete grant of the benefit sought on appeal with respect to the claim of service connection for right and left lower extremity disabilities.  The appellant did not thereafter perfect an appeal with the initial ratings or effective dates assigned.  Thus, those issues are not in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

While the matter was in remand status, the appellant continued to pursue additional claims.  In an April 2015 rating decision, the RO denied the appellant's new claim for a rating in excess of 10 percent for lumbar strain with levoscoliosis.  In a July 2015 rating decision, the RO granted service connection for left ear hearing loss and assigned the appellant's now service-connected bilateral hearing loss an initial noncompensable rating effective February 14, 2008; and denied the appellant's claims of entitlement to service connection for right and left shoulder arthritis and a rating in excess of 10 percent for tinnitus.  In April 2015 and August 2015, the appellant submitted a notice of disagreement with the RO's determinations, including the initial rating assigned for his service-connected bilateral hearing loss.  

In a December 2015 decision, the Board reopened the previously denied claim of service connection for sleep apnea and determined that new and material evidence had not been received to reopen the previously denied claims of service connection for right and left knee disabilities and right and left foot disabilities.  The Board remanded the issues of entitlement to service connection for a cervical spine disability; entitlement to service connection for a gastrointestinal disability; entitlement to a rating in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claim of service connection for gout of the hands; entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis; entitlement to service connection for right and left shoulder arthritis; entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to a rating in excess of 10 percent for tinnitus, for the issuance of a Statement of the Case.  Manlincon, supra.  The issues of entitlement to service connection for PTSD and sleep apnea, and the issue of entitlement to TDIU, were remanded for additional evidentiary development.  

While the matter was again in remand status, in a March 2016 rating decision, the RO granted service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and assigned an initial 70 percent rating, effective July 29, 2011, constituting a complete grant of the benefit sought on appeal with respect to that issue.  In addition, the RO increased the rating for the appellant's lumbar strain with levoscoliosis to 20 percent, effective January 19, 2016; and granted both TDIU and special monthly compensation at the housebound rate, effective January 14, 2013.  The record currently available to the Board contains no indication that the appellant has initiated an appeal with any downstream determination, including the initial rating or effective date assigned for his service-connected PTSD.  Grantham, 114 F. 3d at 1158.  Thus, these matters are not before the Board.  

In addition, pursuant to the Board's December 2015 remand directives, in March 2016 and May 2016, the RO issued Statements of the Case addressing the issues of entitlement to service connection for a cervical spine disability; entitlement to service connection for a gastrointestinal disability; entitlement to a rating in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claim of service connection for gout of the hands; entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis; entitlement to service connection for right and left shoulder arthritis; entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to a rating in excess of 10 percent for tinnitus.  

In April 2016, the appellant submitted a VA Form 9 on which he indicated that he only wished to pursue an appeal with respect to the issues of entitlement to service connection for sleep apnea, a "spine" disability (an apparent reference to the cervical spine disability), and gout; and increased ratings for hypertension, lumbar strain, and hearing loss.  See also June 2016 Informal Hearing Presentation, attempting to clarify issues identified by appellant on his VA Form 9.  

The Board notes that, on his April 2016 VA Form 9, the appellant appeared to indicate that he may want to raise additional claims, including entitlement to service connection for endocarditis and an earlier effective date for the award of service connection for some of his service-connected disabilities, although this is unclear.  Similarly, in June 2016 written arguments, the appellant's representative referred to multiple issues not currently on appeal, to include disabilities of the legs, knees, and feet.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.  

The Board also notes that, in addition to the compensation claims referenced above, the appellant had a pending appeal with respect to the issue of entitlement to an annual clothing allowance.  This issue was the subject of a Board remand in December 2014, and as best the Board can discern, it appears to remain pending at the AOJ.  Because the instant appeal arises from the Atlanta RO and the pending clothing allowance appeal arises from the Atlanta VA Medical Center (VAMC), the pending clothing allowance appeal will therefore be the subject of a separate Board decision at a later date, if the benefit sought on appeal is not granted by the AOJ.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The issues of entitlement to service connection for sleep apnea, gout of the hands, and an increased rating for lumbar strain with levoscoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A cervical spine disability did not manifest during the appellant's active service, arthritis of the cervical spine was not manifest to a compensable degree within one year of service, and the record contains no indication that any current cervical spine disability is causally related to the appellant's active service or any incident therein or causally related to or aggravated by any service-connected disability.  

2.  In a March 2009 rating decision, the RO denied service connection for disabilities of the right and left hands.  Although the appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, he did not perfect an appeal within the applicable time period.  Nor was new and material evidence received within one year of the issuance of that decision.

3.  The evidence received since the final March 2009 rating decision denying service connection for disabilities of the right and left hands includes clinical records which relate to an unestablished fact necessary to substantiate the claim.

4.  The appellant's hypertension is manifested by diastolic pressure predominantly below 120, and factors warranting extraschedular consideration for hypertension are neither shown nor alleged.

5.  Repeated audiological testing shows that, since the award of service connection, the appellant has had no more than Level II hearing loss in the right ear and Level III hearing loss in the left ear, and factors warranting extraschedular consideration for bilateral hearing loss are neither shown nor alleged.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in active service, may not be presumed to have been incurred in active service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The March 2009 rating decision denying service connection for disabilities of the right and left hands is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for disabilities of the right and left hands, to include gout.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for a rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2015).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In February 2008, July 2009, April 2012, October 2012, and January 2013 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that, in response to these letters, the appellant has consistently indicated that he has no further evidence to provide.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The record also shows that the appellant applied for disability benefits from the Social Security Administration, but his claim was denied due to his work history.  Absent any indication of further relevant records from SSA, there is no further duty to assist.  

The appellant has also been afforded multiple VA medical examinations in connection with his claims for higher disability ratings for hypertension and bilateral hearing loss.  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient findings pertinent schedular criteria.  38 C.F.R. § 3.159(c)(4)(C)(iii); see also Massey v. Brown, 7 Vet. App. 204 (1994).

Although the appellant has not been afforded a VA medical examination in connection with the claim of service connection for a cervical spine disability, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service regarding the appellant's cervical spine disability.  Moreover, the record contains no indication that any current cervical spine disability is causally related to his active service, any incident therein, or any service-connected disability.  Under these circumstances, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records are entirely negative for complaints or findings of a cervical spine disability, a right or left hand disability, or gout.  

At a periodic physical examination in September 1988, the appellant's neck, spine, and upper extremities were examined and determined to be normal.  Laboratory testing was also normal.  A separation examination is not of record.

In February 2008, the the appellant filed an original application for VA compensation benefits, seeking service connection for multiple disabilities.  In pertinent part, he indicated that he experienced pain in numerous joints and other body areas, including his hands and neck.  

In March 2008, in response to the RO's request for additional information and evidence in support of his claims, the appellant responded that he had no other information or evidence to provide to VA to substantiate his claims.  

The appellant was afforded a VA medical examination in July 2008 at which time his neck was found to supple, his posture was normal, and an examination of the upper extremities showed no pertinent abnormalities.  Inspection of the spine revealed a normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome.  

In a March 2009 rating decision, the RO, inter alia, denied service connection for a cervical spine and bilateral upper extremity disabilities, to include the hands.  The RO noted that the service treatment records did not establish that the appellant had been diagnosed as having bilateral upper extremity disabilities in service, nor was there any indication of a chronic upper extremity impairment or any chronic residuals associated with an acute in-service injury or episode.  The RO further noted that the record contained no post-service evidence of arthritis manifest to a compensable degree within one year of service.  Finally, the RO found that the objective medical evidence did not show current bilateral upper extremity impairment, to include the hands, that was either incurred in, caused by, or aggravated during service.  The appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, but he did not appeal, and new and material evidence was not received in the following year.  

The appellant again underwent a VA medical examination in August 2009.  At that time, examination of his neck revealed no abnormalities.  The neck was supple with the trachea in the midline.  The appellant's posture was also normal.  

In January 2012, the called the RO to report that he had recently visited the emergency room for treatment of gout in his hands.  The RO obtained private clinical records showing that, in January 2012, the appellant had been treated for crystal induced arthritis (gout).  

The record also contains VA clinical records dated from November 2010 to October 2015.  In pertinent part, these records show that, in March 2012, the appellant sought to establish care with VA.  He reported that he had been diagnosed as having gout in his right wrist five days earlier.  The examiner noted that the appellant's blood pressure medication may need to be evaluated given the history of gout.  

In May 2013, the appellant sought treatment for radiating pain in the left side of his neck.  He indicated that his symptoms had been present for the past three weeks.  The appellant denied a history of trauma.  The diagnosis was muscle spasm.  He was advised to ice his neck as tolerated.  


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.   38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Standard of proof 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Entitlement to service connection for a cervical spine disability

As noted above, the appellant's service treatment records are entirely negative for any complaints or findings of a cervical spine disability.  

Similarly, the post-service record on appeal is negative for complaints or findings of a cervical spine disability, including arthritis, in the first post-service year or for many years thereafter.  Although the record shows that the appellant was diagnosed as having muscle spasms in the neck in 2013, there is no indication that any current neck or cervical spine disability is causally related to the appellant's active service, any incident therein, or causally related to or aggravated by any service-connected disability.  Indeed, the appellant has not contended otherwise.  

After reviewing the record in its entirety, the Board finds that the most probative evidence establishes that a cervical disability was not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that any current cervical spine disability is not causally related to the appellant's active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gout of both hands.  

As set forth above, in a March 2009 rating decision, the RO denied service connection for a bilateral upper extremity disability, to include the hands.  In its decision, the RO noted that the record contained no indication that a bilateral upper extremity disability had been present during service, manifest to a compensable degree within one year of service, or that a current bilateral upper extremity disability had been incurred in service or was otherwise causally related to service.  

Although the appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's March 2009 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

The appellant now seeks to reopen his claim for service connection for disabilities of the hands, to include gout.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 2009.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156. 

The additional evidence includes private clinical records showing that the appellant was diagnosed as having gout in one or both of his hands or wrists in January 2012.  The additional evidence also includes VA clinical records dated to October 2015 showing that the appellant's problem list continues to include gout.  

The VA clinical records also contain an indication that the appellant's gout may be related to medication prescribed for his service-connected hypertension.   In this regard, during a March 2012 clinic visit, the appellant reported that he had been diagnosed as having gout in his right wrist five days earlier.  The examiner noted that the appellant's blood pressure medication may need to be evaluated given the history of gout.  

The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current gout is causally related to his service-connected hypertension.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for disabilities of the hands, to include gout, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


Entitlement to a rating in excess of 20 percent for hypertension.

Under Diagnostic Code 7101, a 20 percent rating is assigned for hypertension manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for hypertension.  The voluminous record in this case, including multiple VA medical examination reports and clinical treatment records spanning many years, documents that repeated blood pressure testing conducted during the pendency of this claim showed that the appellant's diastolic pressure has been almost exclusively below 120.  Indeed, neither the appellant nor his representative has argued otherwise.  

For example, at a VA medical examination in July 2008, the appellant's blood pressure readings were 168/108, 180/116, and 176/110.  The examiner noted that the appellant was not receiving any treatment for hypertension, and the appellant reported that he experienced no functional impairment from the condition.  

At a VA medical examination in August 2009, the appellant's blood pressure readings were 170/110, 163/102, and 182/111.  The appellant again reported that he experienced no functional impairment from his hypertension.  

At a March 2009 VA medical examination, the appellant's blood pressure readings were 150/101, 151/106, and 149/85.  

At a November 2012 VA medical examination, the appellant's blood pressure readings were 118/84, 129/74, and 128/79.  The examiner indicated that the appellant exhibited no other pertinent physical findings, complications, signs, or symptoms related to hypertension.  

At a July 2015 VA medical examination, the appellant's blood pressure readings were 114/90, 140/88, and 148/88.  The examiner indicated that the appellant exhibited no additional physical findings, complications, conditions, signs, or symptoms related to his hypertension.  The appellant reported that he was easily fatigued and experienced occasional headaches when his blood pressure was elevated.  

At the most recent VA medical examination in March 2016, the appellant's blood pressure readings were 154/96, 156/92, and 156/90.  The diagnoses were hypertension and hypertensive heart disease.  The examiner indicated that the appellant's conditions did not impact his ability to work.  

In addition to these examination reports, the record contains VA clinical records spanning multiple years, as well as a blood pressure log submitted by the appellant in April 2009.  These records similarly show that the appellant's blood pressure is not predominantly 120 or more.  

In light of the clinical record documenting that repeated blood pressure testing conducted during the pendency of this claim shows that the appellant's diastolic pressure has been predominately below 120, and absent any evidence or argument to the contrary, the Board can find no basis upon which to assign a schedular rating in excess of 20 percent for hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected hypertension is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). The appellant has not specifically contended otherwise.  Although the appellant reported on one occasion that he experienced symptoms such as fatigue and an occasional headache when his blood pressure was elevated, as set forth above, the preponderance of the evidence establishes that his service-connected hypertension produces no functional impairment beyond that contemplated by the Rating Schedule.  The appellant is on medication for the control of hypertension, which is a factor specifically contemplated by the Rating Schedule.  Moreover, in addition to the 20 percent rating for his service-connected hypertension, he is also in receipt of a 30 percent disability rating for his service-connected hypertensive heart disease.  That rating has been assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, which specifically contemplates additional symptoms that include fatigue, dizziness, and syncope.  

The Board also notes that the record demonstrates that the appellant's service-connected hypertension does not markedly interfere with his employment, nor does it require frequent periods of hospitalization.  Again, neither the appellant nor his representative has argued otherwise.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the appellant's service-connected hypertension.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Entitlement to an initial compensable rating for bilateral hearing loss.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2015).  

The pertinent evidence of record in this case shows that, at a July 2008 VA medical examination, an audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
45
LEFT
15
25
25
30
30

The average puretone threshold was 36.25 decibels for the right ear and 27.5 decibels for the left ear.  Speech recognition was 96 percent bilaterally.  The effect of the condition on the appellant's usual occupation and daily activities was difficulty hearing people.  

The appellant again underwent a VA audiology examination in August 2009 at time which he reported that he had difficulty understanding and hearing directions at work, as well as hearing normal conversational speech and in noisy situations.  

An audiological evaluation showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
40
LEFT
20
25
30
30
30

The average puretone threshold was 35 decibels for the right ear and 28.75 decibels for the left ear.  Speech recognition was 76 percent correct in the right ear and 96 percent in the left ear.  The diagnosis was mild sensorineural hearing loss.  The examiner indicated that the effect of the appellant's hearing loss on his occupation and daily activities was difficulty understanding normal conversational speech.  Given the difference in word recognition between the right and left ears, the examiner recommended further evaluation.  

Pursuant to the examiner's recommendation, the appellant was re-evaluated in August 2009.  At that time, audiology testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
45
50
LEFT
30
35
45
45
50

The average puretone threshold was 45 decibels for the right ear and 41.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent correct in the right ear and 92 percent correct in the left ear, which increased to 96 percent correct at a higher decibel level.  The assessment was mild to moderate sensorineural hearing loss.  The examiner indicated that there was no pathology to indicate retrocochlear disorder.  

At a November 2012 VA medical examination, audiology testing showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
50
LEFT
25
30
30
40
45

The average puretone threshold was 37.5 decibels for the right ear and 36.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent correct in the right ear and 88 percent correct in the left ear.  The appellant reported functional impairment s from his hearing loss in that he had difficulty hearing and understanding, especially if he was in a crowd.  

At a July 2015 VA medical examination, audiology testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
45
LEFT
30
35
35
40
45

The average puretone threshold was 42.5 decibels for the right ear and 38.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent correct in the right ear and 96 percent correct in the left ear.  The appellant reported functional impairment from his hearing loss of difficulty understanding conversational speech.  

At the most recent VA medical examination in April 2016, audiology testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
60
LEFT
45
50
50
45
45

The average puretone threshold was 48.75 decibels for the right ear and 47.5 decibels on the left.  Speech audiometry revealed speech recognition ability of 88 percent correct in the right ear and 80 percent correct in the left ear.  The appellant reported functional impairment from his hearing loss of difficulty hearing in background noise, as well as difficulty with some conversational speech.  

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As set forth in detail above, the appellant has undergone repeated audiometric examination to evaluate his bilateral hearing acuity.  The July 2008 VA audiometric examination showed that he had an average pure tone threshold of 36 decibels in the right ear with speech discrimination of 96 percent.  He had an average pure tone threshold of 28 decibels in the left ear with speech discrimination of 96 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in both ears.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

The Board further notes that the August 2009 examinations, the November 2012 examination, the July 2015 examination, and the March 2016 examination results all equate to a noncompensable rating under Tables VI and VII.  At worst, as exhibited by the November 2012 audiometric results, the appellant's hearing acuity was measured as an average pure tone threshold of 49 decibels in the right ear with speech discrimination of 88 percent and an average pure tone threshold of 48 decibels in the left ear with speech discrimination of 80 percent.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II in the right ear and Level III in the left ear.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has carefully reviewed the remaining record its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluation discussed above.  Again, he has not contended otherwise nor has he alleged that his hearing acuity has worsened since he was lasted examined by VA.

The Board has also considered the evidence of record showing that the appellant has difficulty discerning words in conversation, particularly in crowds and with background noise.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.

The Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss, to include based on the functional effects caused by his disability.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The appellant's symptoms of difficulty hearing in conversations and in crowds or with background noise are contemplated by the rating criteria which measure hearing acuity and speech discrimination ability; his symptoms therefore do not provide an independent basis for a compensable rating.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 support this finding.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the appellant's difficulty in comprehending verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the appellant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the Rating Schedule.

There is no further evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with his employment beyond that contemplated by the Rating Schedule.  There is also no evidence of record showing that the appellant has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.

The appellant's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  In addition, the VA examination contains no indication that the appellant's hearing loss has a significant impact on his occupational abilities or activities of daily living beyond that described above.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Neither the appellant nor his representative has argued otherwise.

Finally, as previously noted, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy, 27 Vet. App. at 495.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the appellant's service-connected bilateral hearing loss.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for gout of both hands is granted.

Entitlement to a rating in excess of 20 percent for hypertension is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Entitlement to service connection for sleep apnea

The appellant has contended that he has sleep apnea that began in service, as evidenced by the fact that he developed loud snoring, choking, and episodic cessation of breathing while sleeping during active duty.  He has stated that he has experienced snoring, sleep impairment, and daytime fatigue since service.  In support of his claim, the appellant has submitted statements from his daughters, both of whom indicated that they had observed him snoring very loudly for the past five to eight years.  The record on appeal also contains VA clinical records showing that the appellant was diagnosed as having severe obstructive sleep apnea following a sleep study in December 2012.  

Pursuant to the Board's December 2015 remand directives, the appellant was afforded a VA medical examination in March 2016 to determine the etiology of his sleep apnea.  In the remand instructions, the Board specifically directed the examiner to comment on the appellant's reported medical history of snoring and sleep impairment in providing a rationale for his opinion regarding the etiology and date of onset of the appellant's sleep apnea.  After examining the appellant and reviewing the record, the examiner indicated that he had "reviewed the conflicting medical evidence" and concluded that it was less likely than not that the appellant's sleep apnea had been incurred in service, "as there is no documented medical record data provided by a specialist to support or add merit to this claim."  Because the examiner failed to consider or comment on the appellant's reported history of snoring in service, the opinion is inadequate, and a remand is required to ensure VA has fulfilled its duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Entitlement to service connection for gout of both hands

As set forth above, VA clinical records contain an indication that the appellant's gout may be related to medication prescribed for his service-connected hypertension.  Specifically, in March 2012, the appellant reported that he had been diagnosed as having gout in his right wrist.  The examiner noted that the appellant's blood pressure medication may need to be evaluated given the history of gout.  

The appellant has not yet been afforded a medical examination in connection with his claim.  Given the evidence of record, a medical examination and opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2007) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service- connected disability but is lacking in specificity to support a decision on the merits).


Entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis prior to January 19, 2016, and in excess of 20 percent thereafter

A review of the record indicates that the appellant was afforded a VA medical examination in connection with his claim in January 2016.  Since that examination was conducted, however, the U.S. Court of Appeals for Veterans Claims (Court) has held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia v. McDonald, No. 13-3238, (Vet. App. July 5, 2016).  Because the January 2016 VA medical examination does not contain the necessary findings, it is inadequate for compensation purposes.  


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, gout of both hands, and lumbar spine. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.


The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Atlanta VA Medical Center dated since October 2015.  

2.  The AOJ should contact the examiner who conducted the March 2016 VA medical examination and seek a clarifying opinion regarding the etiology and likely date of onset of the appellant's current sleep apnea.  If that examiner is no longer available, another examination should be scheduled for the purpose of obtaining such an opinion.  In either case, access to the appellant's electronic VA claims file must be made available to the examiner for review.  

After reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current sleep apnea manifested during his active service or is otherwise causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically comment on the appellant's reported history of snoring and sleep impairment.  

3.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current gout of the hands.  Access to the appellant's electronic VA claims file must be made available to the examiner for review.  

After examining the appellant and reviewing the record, the examiner should be asked to provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any gout of the hands is causally related to the appellant's active service or any incident therein.  

Alternatively, the examiner should state whether it is at least as likely as not that any gout of the hands is causally related to or aggravated by the appellant's service-connected hypertension.  

In providing this opinion, the examiner should specifically comment on the March 2012 VA clinical record which suggests a relationship between the appellant's gout and his blood pressure medication.  

4.  The appellant should be afforded a VA medical examination for the purpose of evaluating the severity and manifestations of his service-connected lumbar strain with levoscoliosis.  Access to the appellant's electronic VA files must be made available to the examiner for review.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  

The examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

5.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record.  If the benefits sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


